United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1647
Issued: January 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 22, 2008 appellant filed a timely appeal from the February 12, 2008 Office of
Workers’ Compensation Programs’ hearing representative’s decision, which affirmed a July 24,
2007 schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a four percent impairment of his left lower
extremity for which he received a schedule award.
FACTUAL HISTORY
On August 30, 2004 appellant, then a 55-year-old carrier, injured his left knee while
carrying a box up a flight of stairs.1 On January 5, 2005 the Office accepted the claim for left
1

The record reflects that appellant had a previous work-related arthroscopy on the left knee, the exact date is not
known. File No. xxxxxx369.

knee meniscus tear. It also approved a partial medial meniscectomy, which appellant underwent
on January 17, 2005.2 Appellant received appropriate compensation benefits. He returned to full
duty on March 2, 2005.
By letter dated November 30, 2005, appellant claimed a schedule award and submitted a
July 7, 2005 report from Dr. Nicholas Diamond, an osteopath, utilized the American Medical
Association, Guides to the Evaluation of Permanent Impairment, (5th ed. 2001) (A.M.A., Guides)
and noted appellant’s history of injury and treatment. Dr. Diamond referred to Figure 17-8 and
noted that appellant had a grade of four out of five for motor strength deficit of the left
quadriceps for knee extension.3 Dr. Diamond referred to Table 18 and indicated that appellant
had an impairment of three percent for his pain-related impairment.4 He opined that appellant
had an impairment of 15 percent to the left lower extremity.
In a December 12, 2005 report, an Office medical adviser applied the findings of
Dr. Diamond to the A.M.A., Guides.5 He referred to Table 17-33 and noted that appellant
underwent a partial medial meniscectomy which represented two percent impairment to the left
lower extremity.6 Dr. Diamond also explained that appellant would not be entitled to an
additional 12 percent for muscle weakness based on manual muscle testing. He referred to
section 17.2p manual muscle testing, and explained that this “depends on the examinee’s
cooperation and is subject to his or her conscious or unconscious control.” Dr. Diamond referred
to section 17.2p manual muscle testing, and noted that this was not considered an objective
measurement.7 He also explained that, according to Table 17-2,8 diagnosis-based estimates
could not be combined with muscle strength testing. Additionally, the Office medical adviser
referred to Figure 18-1 and noted that appellant should receive an award of two percent for pain.9
He concluded that appellant reached maximum medical improvement on July 7, 2005 and
recommended a schedule award of four percent to the left lower extremity.
On March 1, 2006 the Office granted appellant a schedule award for four percent
permanent impairment of the left lower extremity. The award covered a period of 80.64 days
from July 7 to September 25, 2005.
On March 13, 2006 appellant’s representative requested a hearing, which was held on
July 31, 2006.
2

The Office also accepted appellant’s claim for a recurrence on January 17, 2005.

3

A.M.A., Guides 532.

4

Id. at 574.

5

He also noted that, while Dr. Diamond had provided findings for the right shoulder, this was not an accepted
condition.
6

A.M.A., Guides 546.

7

Id. at 531, 532.

8

Id. at 526.

9

Id. at 574.

2

In a November 20, 2006 decision, the Office hearing representative determined that there
was a conflict between Dr. Diamond, who indicated that appellant had an impairment of 15
percent to the left lower extremity and the Office medical adviser, who opined that appellant had
four percent impairment to the left lower extremity. The Office hearing representative remanded
the case for referral to an impartial medical examiner to resolve the conflict.
On February 6, 2007 the Office referred appellant, together with a statement of accepted
facts and the medical record, to Dr. Jerry Case, a Board-certified orthopedic surgeon, for an
impartial medical evaluation. In a March 12, 2007 report, Dr. Case noted appellant’s history of
injury and treatment. He conducted a physical examination and noted that appellant had wellhealed scars from his surgery, walked with a normal gait and had no instability. Appellant had
negative McMurray’s, Lachman’s and anterior drawer tests and no atrophy. Dr. Case noted that
appellant had flexion to 125 degrees and full extension. He opined that no further medical
treatment was necessary and that appellant reached maximum medical improvement one year
after his January 17, 2005 surgery. Dr. Case utilized the A.M.A., Guides and advised that
appellant had two percent impairment for a partial meniscectomy and an additional two percent
impairment for the partial medial meniscectomy performed about four years earlier. He
concluded that appellant had a total four percent impairment of the left lower extremity.
In a March 21, 2007 report, the Office medical adviser agreed that appellant had four
percent impairment to the left lower extremity.
By decision dated April 4, 2007, the Office denied appellant’s claim for an additional
award.
By letter dated April 10, 2007, appellant requested a hearing.
In a July 3, 2007 decision, the Office hearing representative set aside and remanded the
April 4, 2007 decision. The Office hearing representative noted that, because the Office medical
adviser was involved in the conflict, he could not review the report of the impartial medical
examiner. The Office hearing representative indicated that the impartial medical examiner’s
report should be referred to another Office medical adviser and a de novo decision should be
issued.
In a July 17, 2007 report, the second Office medical adviser reviewed appellant’s history
of injury and treatment. He utilized the A.M.A., Guides and indicated that appellant was entitled
to an impairment of two percent for his first partial medial meniscectomy and an additional
impairment of two percent for his second partial medial meniscectomy. The medical adviser
indicated that there was no rating for pain as Dr. Case noted that appellant did not have any pain
or swelling. He concluded that appellant had no more than the four percent schedule award to
the left lower extremity.
By decision dated July 24, 2007, the Office found that the evidence was insufficient to
establish that appellant was entitled to an additional schedule award.
On July 26, 2007 appellant’s representative requested a hearing, which was held on
November 29, 2007.

3

By decision dated February 12, 2008, the Office hearing representative affirmed the
Office’s July 24, 2007 decision.
LEGAL PRECEDENT
The schedule award provision of the Act10 and its implementing regulations11 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. The Act, however,
does not specify the manner by which the percentage loss of a member, function or organ shall
be determined. To ensure consistent results and equal justice for all claimants under the law,
good administrative practice requires the use of uniform standards applicable to all claimants.12
The A.M.A., Guides has been adopted by the implementing regulation as the appropriate
standard for evaluating schedule losses.13
For lower extremity impairments due to meniscectomies or ligament injuries involving
the knees, Table 17-1, page 525 of the A.M.A., Guides14 directs the clinician to utilize section
17.2j, beginning at page 545,15 as the appropriate method of impairment assessment. Section
17.2j, entitled Diagnosis-Based Estimates, instructs the clinician to assess the impairment using
the criteria in Table 17-33 at page 546, entitled Impairment Estimates for Certain Lower
Extremity Impairments.16 According to Table 17-33, a partial medial meniscectomy is
equivalent to a two percent impairment of the lower extremity.17
The A.M.A., Guides provides for three separate methods for calculating the impairment
of an individual: anatomic, functional and diagnosis based.18 The anatomic method involves
noting changes, including muscle atrophy, nerve impairment and vascular derangement, as found
during physical examination.19 The diagnosis-based method may be used to evaluate
impairments caused by specific fractures and deformities, as well as ligamentous instability,
bursitis and various surgical procedures, including joint replacements and meniscectomies.20 In

10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404 (1999).

12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

13

20 C.F.R. § 10.404.

14

A.M.A., Guides 525, Table 17-1 (5th ed. 2001).

15

Id. at 545.

16

Id. at 546, Table 17-33 (5th ed. 2001).

17

Id.

18

Id. at 525.

19

Id.

20

Id.

4

certain situations, diagnosis-based estimates are combined with other methods of assessment.21
The functional method is used for conditions when anatomic changes are difficult to categorize
or when functional implications have been documented and includes range of motion, gait
derangement and muscle strength.22 The evaluating physician must determine which method
best describes the impairment of a specific individual based on patient history and physical
examination.23 When uncertain about which method to use, the evaluator should calculate the
impairment using different alternatives and choose the method or combination of methods that
gives the most clinically accurate impairment rating.24 If more than one method can be used, the
method that provides the higher impairment rating should be adopted.25
The Federal Employees’ Compensation Act26 provides that, if there is disagreement
between the physician making the examination for the Office and the employee’s physician, the
Office shall appoint a third physician who shall make an examination.27 In cases where it has
referred appellant to an impartial medical examiner to resolve a conflict in the medical evidence,
the opinion of such a specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.28
ANALYSIS
The Office accepted appellant’s claim for a left knee meniscus tear and authorized a
partial medial meniscectomy, which appellant underwent on January 17, 2005.
The Office determined that a conflict of medical opinion existed regarding the nature and
extent of appellant’s impairment due to the March 15, 2000 work injury between Dr. Diamond,
appellant’s physician, who supported an impairment of 15 percent to the left lower extremity and
the Office medical adviser, who opined that appellant had an impairment of 4 percent to the left
lower extremity. It properly referred appellant to Dr. Case, a Board-certified orthopedic surgeon,
for an impartial medical examination to resolve the conflict.
In a March 12, 2007 report, Dr. Case noted appellant’s history of injury and treatment
and conducted a physical examination. Using the diagnosis-based estimates in Table 17-33,
21

The A.M.A., Guides specifically excludes combining diagnosis-based estimates with range of motion deficits
due to ankylosis. A.M.A., Guides 526 Table 17-2.
22

A.M.A., Guides at 525, Table 17-1.

23

Id. at 548, 555.

24

Id. at 526.

25

Id. at 527, 555.

26

5 U.S.C. §§ 8101-8193, 8123(a).

27

5 U.S.C. § 8123(a); Shirley Steib, 46 ECAB 309, 317 (1994).

28

Gary R. Sieber, 46 ECAB 215, 225 (1994).

5

page 546, he reported that appellant had a two percent lower extremity impairment due to a
partial meniscectomy on the left. Dr. Case utilized the A.M.A., Guides and noted that appellant
should receive an impairment of two percent for a partial meniscectomy. He also rated an
additional two percent for a prior partial medial meniscectomy four years prior. Dr. Case
examined appellant and reported essentially normal findings. He concluded that appellant four
percent impairment to the left lower extremity and had reached maximum medical improvement
one year after his January 17, 2005 surgery.
The Board finds that Dr. Case’s opinion is entitled to special weight as his report is
sufficiently well rationalized and based upon a proper factual background. The Office properly
relied upon his report in finding that appellant had no more than four percent impairment of the
left lower extremity. Dr. Case examined appellant, reviewed his medical records and reported
accurate medical and employment histories. There is no probative medical evidence of record
establishing that appellant has more than a four percent impairment of the left lower extremity.
On appeal, appellant contended that the impartial medical examiner’s report was
deficient, as he did not appear to be aware of appellant’s prior surgery. However, Dr. Case took
into account appellant’s prior surgery in rating his overall impairment. Furthermore, appellant
asserted that it was error for the first Office medical adviser, who created the medical conflict
with Dr. Diamond, to review the report of Dr. Case, the impartial specialist. However, this
procedural error was noted by the Office hearing representative in a July 3, 2007 decision.29 The
Office hearing representative remanded the use for review by having a second Office medical
adviser. This action by the hearing representative remedied the procedural error.30
CONCLUSION
The Board finds that appellant has more than four percent impairment of his left lower
extremity, for which he received a schedule award.

29

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.11(d) (April 1993).
30

See Richard R. LeMay, 56 ECAB 341 (2005) (where the same Office medical adviser who created a medical
conflict reviewed the impartial specialist’s report, the Board remanded the case for another Office medical adviser to
review the impartial specialist’s report).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated February 12, 2008 is affirmed.

Issued: January 13, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

